DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103
Claims 21-30 and 35-39 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li (US 2004/0194663), as discussed in the last office action and reiterated herein below.
	Claims 21 and 22: Li teaches a coating composition comprising highly anti- corrosive surface-modified metal particles, the metal particles including aluminum flakes and zinc alloy flakes (Li, para. 0015) and surface-modified with a coating of silicon dioxide or titanium dioxide (Li, para. 0013 and 0020). As a paint composition or ink composition, the modified particles are present in quantities of 1 to 70 wt% (Li, para. 0117 & 0123) which overlaps the claimed range of 30 to 70 w/w (instant claim 21) and 40-60 w/w (instant claim 22). Therefore, the claim is anticipated or, in the alternative, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious. See In re Malagari, 182 U.S.P.Q 549. Because the surface-
modified metal particles are disclosed as being “highly anti-corrosive’, it is expected that the coating composition when applied to a metal substrate would necessarily provide cathodic corrosion protection to the substrate. The metal substrates include automobiles, buildings, marine vessels, canned goods, traffic signs, metal sheets... (Li, para. 0119 & 0125).
	Claims 23-24: Li suggests that details for obtaining the coating and the coating thickness can be found in WO 98/53011, whose English equivalent is US 2005/0241530 where the coating thickness is suggested to be 50-300 nm (WO’011 at page 4, lines 12- 14 or US’530 at paragraph 0012).
	Claims 25-27: The metal particles have platelet-shaped with a particle diameter of 5 to 30 m (Li, para. 0047) which is well within the claimed range of 0.1 to 30 m.
	Claims 28-30: The metal particle are formed based on zinc alloys (Li, para. 0015 & 0048).
	Claims 35-39: See rejections to claims 21-22 and 28-30 above.

Response to Arguments
Applicant argues that the metal particles having the coating layer and included in the coating composition are capable of imparting cathodic corrosion protection, the process of which requires the “coated metal particles to be able to corrode to impart cathodic corrosion protection.”  This argument is deemed semantic because the coating composition that is used to provide corrosion protection taught by Li comprises the same components as the coating composition disclosed in the instant specification.  Just because Li does not employ the term “cathodic”, it does not mean that the coating composition is not capable of providing cathodic protection.  Compare the  coating disclosed at page 28, Table 1 of the instant specification and the “hydrated silicon oxide coating” reported in Li at paragraphs 0141-0142: both coatings comprise: ethanol, water, ammonia solution, and tetraethoxysilane. Therefore, it cannot be seen how the Li coating cannot afford cathodic protection as claimed when it contains the exact same components as disclosed in Applicant’s own specification.   
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 7, 2022